DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claims 18-20 are interpreted as invoking 35 U.S.C. 112(f) for reciting “step for” language along with a corresponding function performed.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed non-transitory computer-readable medium storing instructions that when executed extract colors from an input image to generate a color palette, order the colors from the color palette into an ordered list of colors based on color representativeness of colors within the input image, and identify an ordered list of texture color parameters from texture color parameters corresponding to a target procedural texture, wherein the ordered list of texture color parameters is based on color representativeness of texture color parameters within the target procedural texture, and apply the colors from the color palette to the target procedural texture by pairing the ordered list of texture color parameters to the ordered list of colors. 
As per independent claim 10, the claims are allowed for the same reasons as independent claim 1.
As per independent claim 18, the claim invokes interpretation under 35 U.S.C. 112(f) by reciting “step for” language, and the prior art fails to teach in particular the computer-
In particular, the claimed method incorporates the material acts for performing the corresponding function of generating an ordered color palette from colors of the input image and a color property preference selection.  The corresponding material acts are disclosed in Figure 3 and paragraphs [0052]-[0060] of Applicant’s Specification filed 6/17/2019, and in particular: 
converting digital image into chromatic space – act 302, quantifying pixels of the digital image into color compartments – act 304, assigning and altering weights for each color compartment – acts 306 and 308; and selecting colors from the highest weighted color compartments to generate a color palette – acts 310, 312, and 314, excluding neighbor compartments of a selected color prior to selecting a subsequent color for the color palette and scheduling the selected colors of the color palette, and further receiving a selection for a color property preference utilizing the selected color property preference to affect characteristics of colors extracted for the color palette by changing the way in which color compartments are created for the image, weights are assigned to color compartments, or weights are altered for the color compartments, where color property preferences include a selection of a color palette type such as a representative color palette – Par. [0054], a pure color palette – Par. [0055], a bright color palette – Par. [0056], a pastel color palette – Par. [0057], a deep color palette – Par. [0058], or a dark color palette – Par. [0060], and defaults to a color property preference when a color property preference is not selected by a user.  
Furthermore, the claimed method incorporates the material acts for the corresponding function of applying the colors from the ordered color palette to a target procedural texture having an ordered list of texture parameters.  The corresponding material acts are disclosed in plurality of colors as claimed (i.e. claim recites applying “colors”, as in more than one color or plurality of colors), and in particular including: identifying one or more texture color parameters of the target procedural texture – act 612, and apply colors from a color palette to one or more texture color parameters of the target texture – act 614, which is discussed in paragraphs [0115]-[0123] as including pairing one or more colors from a color palette to one or more texture color parameters, where pairing from the color palette to texture color parameters is according to an order based on the same type of ordering as the texture color parameters – paragraph [0124].   
From the processing steps incorporating the corresponding material acts discussed above, the method displays the target procedural texture with the applied colors from the ordered color palette in a graphical user interface for modifying textures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616